DETAILED ACTION

Response to Arguments
Applicant's arguments filed 3/25/22 have been fully considered but they are not persuasive.  Applicant asserts that Hoppe does not teach a release signal detector having a camera and/or microphone to identify a registered user.  However, the application of a camera and/or microphone as a release signal detector is an intended use of the camera and/or microphone.  The device(s) are capable of performing the claimed function as input devices.
Applicant further asserts that Back and Kamiyama/Park are in different technical fields.  However, the references have teachings related to air quality, and the teachings of Back regarding air quality would have readily been recognized as pertinent and applicable to the inventions of Kamiyama and Park.

Response to Amendments
Amendments to the claims overcome the rejection of claim 6 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
The rejections of claims 1-10 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20180266034 by Kamiyama et al. in view of U.S. Patent Application Publication 20200087846 by Park et al. and U.S. Patent Application Publication 20180080164 by Hoppe et al.
As to claim 1, Kamiyama teaches a laundry treatment device comprising a tub 2 to be opened and closed by a door 5 (fig. 1).  Kamiyama does not teach a sensor to measure an air component and a controller to switch the device to a safe mode based on the concentration, the safe mode including door or tub limiting; and a release signal detector.  However, one of ordinary skill in the art would have recognized as obvious to switch to a safe mode based on concentration of an air component.
Kamiyama teaches that its device is configured to switch into a safe mode that limits the operation of the tub when a child is detected (paras. 92, 113).  Kamiyama teaches that its device detects a child by monitoring the electric current of the device’s motor (para. 113).  However, one of ordinary skill in the art would have recognized other means of detection that would accomplish the function of child detection taught by Kamiyama.  Park teaches a laundry treatment device may detect a child using a sensing device that may include an image sensor, carbon dioxide sensor, motion detection sensor, temperature sensor, displacement detection sensor, load cell, or door sensor (paras. 18-21).  Park teaches that its carbon dioxide sensor senses a carbon dioxide concentration within its treatment chamber to determine if a child is present (para. 183) and switches to a safe mode wherein the device is stopped (para. 134) and an exhaust device is opened (para. 16).  Park also teaches a release signal detector to detect a release request from a user to switch the device back from the safe mode (paras. 24, 117).  One of ordinary skill in the art would have had recognized as obvious to modify the laundry treatment device taught by Kamiyama to have the sensor and controller configuration of Park for its known and intended function with a reasonable expectation of success upon the modification.  Furthermore, one of ordinary skill in the art would have recognized that the device taught by Kamiyama requires the motor to activate and rotate the drum (para. 6) and that the carbon dioxide sensor of Park advantageously does not require rotation of a drum that may be undesirable if a child is inside.  Additionally, one of ordinary skill in the art would have further recognized as obvious to modify the device of Kamiyama to have the safe mode feature of Park that opens an exhaust to prevent asphyxiation of the child (para. 10).
Neither Kamiyama nor Park teaches a camera or microphone to receive a request from a user.  However, one of ordinary skill in the art would have recognized as obvious to modify the release signal detector of Park to be a camera or microphone to input the release signal.  Hoppe teaches a laundry treatment device that can have various means to communicate with a user, including a camera or microphone to receive input from a user (para. 36).  One of ordinary skill in the art would have had a reasonable expectation of success of using known means of input from a user in a laundry device, namely a camera or microphone, for their purpose and function to provide a means of user input, as known in the art and taught by Hoppe.  As a user input device, the camera or microphone would be capable of being controlled to identify a user as the user approaches and detect the release signal.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 3, Park teaches an output device to output a warning based on the concentration measured by the carbon dioxide sensor (para. 97).
As to claim 7, Park teaches that its sensor senses carbon dioxide (para. 18).
As to claim 8, Park teaches a display to output notification information according to the concentration (para. 97).
As to claim 9, Park teaches a transmitter to remotely transmit information according to the concentration (para. 22).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20180266034 by Kamiyama et al. in view of U.S. Patent Application Publication 20200087846 by Park et al. and U.S. Patent Application Publication 20180080164 by Hoppe et al. as applied to claim 1 above, and further in view of KR20080011507A by Back et al.
As to claim 4, Park teaches an internal sensor to measure a first concentration of carbon dioxide within its treatment chamber (para. 184); one of ordinary skill in the art would have recognized as obvious that this sensor would measure the concentration within the tub of Kamiyama upon the obvious modification discussed above.  Park does not teach an external sensor to measure the concentration of carbon dioxide outside its treatment chamber.
Back teaches using carbon dioxide sensors internal and external to a controlled space in order to control delivery of outside air into the space when a concentration of carbon dioxide within the space is higher than or equal to the concentration external to the space (para. 41).  Although Back is silent as to a condition in which the concentration of carbon dioxide within the space is lower than that outside the space, based on the teachings and suggestions of Back one of ordinary skill in the art would have understood that it would have been undesirable to deliver outside air into the space if it would result in an increase in carbon dioxide levels within the space.  One of ordinary skill in the art would have thus been motivated to have an external carbon dioxide sensor with the device of Kamiyama and Park in order to control the exhaust device of Park to operate only when it would result in a decrease in carbon dioxide levels, which would further achieve the goal of Park to prevent asphyxiation of a child within the treatment chamber (see Park, para. 10).  Such a modification would have produced expected results and would have clear benefits recognized by one of ordinary skill in the art.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 5, Park teaches an air outlet to communicate its treatment chamber with an outside space (para. 17).  Although Park does not explicitly teach that its internal sensor measured air in its exhaust outlet, it does teach that the carbon dioxide sensor 101 should be located at an upper portion of its treatment chamber (fig. 14, para. 184) and that its exhaust outlet 12 is also at the upper portion of the treatment chamber (fig. 1).  One of ordinary skill in the art would have recognized as obvious to position the sensor to measure air in the exhaust outlet since Park teaches that both the sensor and the exhaust outlet are located in an upper portion of the treatment chamber which would result in effectively measuring a concentration of carbon dioxide in the exhaust outlet.
As to claim 6, upon the obvious modification discussed above, one of ordinary skill in the art would have recognized as obvious to position the external sensor where a door is positioned, since the particular positioning of the external sensor would be a routine design choice that would perform as expected at any location external to the internal space of the device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711